Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 1 of 17 PageID 277




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


WILLIAM SIMS,


            Plaintiff,


v.                                                        Case No. 3:18-cv-892-J-34JBT


ALEXIS FIGUEROA,


            Defendant.

________________________________

                                           ORDER
                                      I.     Status

      Plaintiff William Sims, an inmate of the Florida penal system, initiated this action

by mailbox rule on July 18, 2018, by filing a pro se Civil Rights Complaint under 42 U.S.C.

§ 1983 (Doc. 1). In the Complaint, Sims alleges Alexis Figueroa was deliberately

indifferent to his serious medical needs in violation of the Eighth Amendment.1 As relief,

Sims seeks injunctive relief, as well as compensatory and punitive damages. Before the

Court are three motions. Sims filed a Motion to Compel Discovery and Deem Matters in

Admissions as Admitted (Motion to Compel; Doc. 36). In response, Figueroa filed a

motion seeking to withdraw his technical admissions. See Defendant, Dr. Alexis

Figueroa’s, Response to Plaintiff’s Motion to Compel Discovery and Deem Matters in


      1  In an Order filed August 27, 2019, the Court partially granted Figueroa’s motion
to dismiss and dismissed Sim’s claim against Figueroa in his official capacity. See Order;
Doc. 16.
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 2 of 17 PageID 278




Admissions Admitted and Defendant’s Motion to Withdraw Admissions or in the

Alternative Motion for Relief from Technical Admissions (Motion to Withdraw; Doc. 39).

Figueroa also filed a Motion for Summary Judgment (Motion; Doc. 38). Sims filed a

response in opposition. See Declaration in Opposition to Defendant’s Motion for

Summary Judgment (Response; Doc. 44) with exhibits (Resp. Ex.). The motions are ripe

for review.

                                II.    Sims’ Allegations

       In his verified Complaint,2 Sims alleges that he had a colonoscopy on August 16,

2017, and was given follow-up instructions to return in eight weeks. Complaint at 4. He

states that he experienced “gross rectal bleeding” within a few days and was given “a

dose of magnesia.” Id. He avers that the Florida Department of Corrections (FDOC)

transferred him to Suwannee Correctional Institution Annex (SCIA) on August 30, 2017.

Id. According to Sims, he informed Figueroa (“the primary health care provider” at SCIA)

about his “ongoing rectal bleeding” on September 8th, and Figueroa advised that he

would refer Sims to a gastroenterologist for a consultation. Id. Sims maintains that he had

an “outside appointment” concerning his prostate cancer with Dr. [Vernon] Montoya (an

oncologist) on October 12th, at which time he informed Montoya about his rectal bleeding.

Id. According to Sims, Montoya performed a rectal examination, determined he had rectal

bleeding, and ordered a gastroenterology consultation. Id. at 4-5. Sims states that




       2See Stallworth v. Tyson, 578 F. App'x 948, 950 (11th Cir. 2014) (citations omitted)
("The factual assertions that [the plaintiff] made in his amended complaint should have
been given the same weight as an affidavit, because [the plaintiff] verified his complaint
with an unsworn written declaration, made under penalty of perjury, and his complaint
meets Rule 56's requirements for affidavits and sworn declarations.").
                                            2
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 3 of 17 PageID 279




Figueroa advised Sims that he would not refer him to a gastroenterologist because he

had “his own treatment plan” for Sims. Id. at 5.

        Sims avers that he accessed sick call at the institution on October 31, November

3, 18, and 21, and December 5 before he received “any form of medical treatment.” Id.

He asserts that Defendant Figueroa saw him in mid-December 2017, and prescribed a

stool softener, fiber laxative, and hydrocortisone. Id. According to Sims, there was no

follow-up appointment, instead Figueroa just renewed the medications. Id. He avers that

Montoya saw him on January 18, 2018, and again ordered that he see a

gastroenterologist. Id. Sims declares that he continued to complain about rectal bleeding

and pain, “but did not receive any meaningful treatment.” Id. He states that Montoya was

“furious” when he saw him on July 5th because Sims had not seen a gastroenterologist.

Id. at 6. Sims proclaims that Montoya informed him that Centurion “was trying to save

money,” instead of providing adequate medical care. Id.

                          III.   Motion to Compel Discovery

        In the Motion to Compel, Sims argues that Figueroa failed to respond to his

interrogatories and requests for admissions, and moves the Court to both order Figueroa

to respond and to also deem the interrogatories and request for admissions admitted

pursuant to Federal Rule of Civil Procedure 36(a)(3). Motion to Compel at 1-3. In

response, Figueroa concedes that his responses to Sims’ discovery requests were

untimely and requests that he be permitted to withdraw the technical admissions pursuant

to Rule 36(b). Motion to Withdraw at 3-8. Additionally, Figueroa contends that the Motion

to Compel is moot because he responded to the discovery requests on August 12, 2020.

Id. at 9.



                                             3
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 4 of 17 PageID 280




           According to Rule 36(a)(3), “[a] matter is admitted unless, within 30 days after

being served, the party to whom the request is directed serves on the requesting party a

written answer or objection addressed to the matter and signed by the party or its

attorney.” However, the Rule also provides for the opportunity to withdraw a Rule 36(a)(3)

default admission. Fed. R. Civ. P. 36(b). Under Rule 36(b), the Court “may permit

withdrawal or amendment [of an admission] if it would promote the presentation of the

merits of the action and if the court is not persuaded that it would prejudice the requesting

party in maintaining or defending the action on the merits.” Id. The Eleventh Circuit has

set forth:

                a two-part test in deciding whether to grant or deny a motion
                to withdraw or amend admissions. Perez, 297 F.3d at 1264.[3]
                “First, the court should consider whether the withdrawal will
                subserve the presentation of the merits, and second, it must
                determine whether the withdrawal will prejudice the party who
                obtained the admissions in its presentation of the case.” Id.
                This two-part test is not permissive and “[a] district court
                abuses its discretion under Rule 36(b) in denying a motion to
                withdraw or amend admissions when it applies some other
                criterion beyond the two-part test—or grossly misapplies the
                two-part test—in making its ruling.” Id. at 1265.

In re Fancher, 802 F. App'x 538, 543 (11th Cir. 2020).

       On June 25, 2020, the Court directed Figueroa to respond to Sims’ discovery

requests by July 27, 2020. Doc. 33. Figueroa represents that he responded to the

requests on August 12, 2020. Upon review of the interrogatories and requests for

admissions attached to the Motion to Compel, if these admissions, which Figueroa

contests, were to stand, they would prevent the Court from determining the truth as to the

merits of Sims’ Complaint. Moreover, the Court has not set a trial date and Sims received



       3   Perez v. Miami-Dade County, 297 F.3d 1255 (11th Cir. 2002).
                                              4
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 5 of 17 PageID 281




Figueroa’s responses before the filing of the motion for summary judgment, thus Sims

would not be prejudiced from the granting of the Motion to Withdraw. To the extent Sims

requests Figueroa respond, that request is now moot. As to Sims’ request that these

matters be deemed admitted, the Court finds that granting withdrawal of the admissions

would promote the presentation of the merits and would not prejudice Sims. As such,

Sims’ Motion to Compel is due to be denied and Figueroa’s Motion to Withdraw is due to

be granted.

                         IV.     Summary Judgment Standard

       Rule 56 instructs that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” Rule 56(a). The record to be considered on a motion

for summary judgment may include “depositions, documents, electronically stored

information, affidavits or declarations, stipulations (including those made for purposes

of the motion only), admissions, interrogatory answers, or other materials.” Rule

56(c)(1)(A).4 An issue is genuine when the evidence is such that a reasonable jury could

return a verdict in favor of the nonmovant. Mize v. Jefferson City Bd. of Educ., 93 F.3d



       4Rule 56 was revised in 2010 “to improve the procedures for presenting and
deciding summary-judgment motions.” Rule 56 advisory committee’s note 2010 Amends.

       The standard for granting summary judgment remains unchanged. The
       language of subdivision (a) continues to require that there be no genuine
       dispute as to any material fact and that the movant be entitled to judgment
       as a matter of law. The amendments will not affect continuing development
       of the decisional law construing and applying these phrases.

Id. “[A]lthough the interpretations in the advisory committee[‘s] notes are not binding, they
are highly persuasive.” Campbell v. Shinseki, 546 F. App’x 874, 879 n.3 (11th Cir. 2013).
Thus, case law construing the former Rule 56 standard of review remains viable and
applies here.
                                             5
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 6 of 17 PageID 282




739, 742 (11th Cir. 1996) (quoting Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913,

919 (11th Cir. 1993)). “[A] mere scintilla of evidence in support of the non-moving party’s

position is insufficient to defeat a motion for summary judgment.” Kesinger ex rel. Estate

of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 252 (1986)).

       The party seeking summary judgment bears the initial burden of demonstrating

to the court, by reference to the record, that there are no genuine issues of material fact

to be determined at trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir.

1991). “When the non-moving party bears the burden of proof on an issue at trial, the

moving party need not ‘support its motion with affidavits or other similar material

negating the opponent’s claim,’ Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct.

2548, 2552-53, 91 L.Ed.2d 265 (1986), in order to discharge this initial responsibility.”

Gonzalez v. Lee Cty. Hous. Auth., 161 F.3d 1290, 1294 (11th Cir. 1998). Instead, the

moving party simply may demonstrate “that there is an absence of evidence to support

the nonmoving party’s case.” Id.

       “When a moving party has discharged its burden, the non-moving party must then

go beyond the pleadings, and by its own affidavits, or by depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is a

genuine issue for trial.” Jeffery v. Sarasota White Sox, Inc., 64 F.3d 590, 593–94 (11th

Cir. 1995) (internal citations and quotation marks omitted). Substantive law determines

the materiality of facts, and “[o]nly disputes over facts that might affect the outcome of

the suit under the governing law will properly preclude the entry of summary judgment.”

Anderson, 477 U.S. at 248. In determining whether summary judgment is appropriate,



                                             6
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 7 of 17 PageID 283




a court “must view all evidence and make all reasonable inferences in favor of the party

opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918, 921 (11th Cir. 1995)

(citing Dibrell Bros. Int’l, S.A. v. Banca Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th

Cir. 1994)).

       Of course, “pro se pleadings are held to a less stringent standard than pleadings

drafted by attorneys and will, therefore, be liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). However, “a pro se litigant does not

escape the essential burden under summary judgment standards of establishing that

there is a genuine issue as to a fact material to his case in order to avert summary

judgment.” Brown v. Crawford, 906 F.2d 667, 670 (11th Cir. 1990). Although courts show

leniency to pro se litigants, courts “will not serve as de facto counsel or ‘rewrite an

otherwise deficient pleading in order to sustain an action.’” Nalls v. Coleman Low Fed.

Inst., 307 F. App’x 296, 298 (11th Cir. 2009) (quoting GJR Invs., Inc. v. Cnty. of

Escambia, 132 F.3d 1359, 1369 (11th Cir. 1998)).

                         V.     Eighth Amendment Standard

       Pursuant to the Eighth Amendment of the United States Constitution, “Excessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.” U.S. Const. amend. VIII. The Eighth Amendment “imposes duties

on [prison] officials, who must provide humane conditions of confinement; prison officials

must ensure that inmates receive adequate food, clothing, shelter, and medical care, and

must ‘take reasonable measures to guarantee the safety of the inmates.’” Farmer v.

Brennan, 511 U.S. 825, 832 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526-27

(1984)). “To establish an Eighth Amendment violation, a prisoner must satisfy both an



                                            7
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 8 of 17 PageID 284




objective and subjective inquiry regarding a prison official’s conduct.” Oliver v. Fuhrman,

739 F. App'x 968, 969 (11th Cir. 2018) (citing Chandler v. Crosby, 379 F.3d 1278, 1289

(11th Cir. 2004)). The Eleventh Circuit has explained:

                     Under the objective component, a prisoner must allege
             a condition that is sufficiently serious to violate the Eighth
             Amendment. Id. The challenged condition must be extreme
             and must pose an unreasonable risk of serious damage to the
             prisoner’s future health or safety. Id. The Eighth Amendment
             guarantees that prisoners are provided with a minimal
             civilized level of life’s basic necessities. Id.

                    Under the subjective component, a prisoner must
             allege that the prison official, at a minimum, acted with a state
             of mind that constituted deliberate indifference. Id. This
             means the prisoner must show that the prison officials: (1) had
             subjective knowledge of a risk of serious harm; (2)
             disregarded that risk; and (3) displayed conduct that is more
             than mere negligence. Farrow v. West, 320 F.3d 1235, 1245
             (11th Cir. 2003).

Id. at 969-70. “To be cruel and unusual punishment, conduct that does not purport to be

punishment at all must involve more than ordinary lack of due care for the prisoner's

interests or safety.” Whitley v. Albers, 475 U.S. 312, 319 (1986).

      As it relates to medical care, “[t]he Supreme Court has interpreted the Eighth

Amendment to prohibit ‘deliberate indifference to serious medical needs of prisoners.’”

Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016) (quoting Estelle v. Gamble, 429

U.S. 97, 102 (1976)). The Eleventh circuit has explained that

             To prevail on a deliberate indifference claim, [a plaintiff] must
             show: “(1) a serious medical need; (2) the defendants'
             deliberate indifference to that need; and (3) causation
             between that indifference and the plaintiff's injury.” Mann v.
             Taser Int'l, Inc., 588 F.3d 1291, 1306-07 (11th Cir.2009). To
             establish deliberate indifference, [a plaintiff] must prove “(1)
             subjective knowledge of a risk of serious harm; (2) disregard
             of that risk; (3) by conduct that is more than [gross]
             negligence.” Townsend v. Jefferson Cnty., 601 F.3d 1152,


                                            8
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 9 of 17 PageID 285




              1158 (11th Cir.2010) (alteration in original). The defendants
              must have been “aware of facts from which the inference
              could be drawn that a substantial risk of serious harm
              exist[ed]” and then actually draw that inference. Farrow v.
              West, 320 F.3d 1235, 1245 (11th Cir.2003) (quotation
              omitted).

Easley v. Dep’t of Corr., 590 F. App’x 860, 868 (11th Cir. 2014). “For medical treatment

to rise to the level of a constitutional violation, the care must be ‘so grossly incompetent,

inadequate, or excessive as to shock the conscience or to be intolerable to fundamental

fairness.’” Nimmons v. Aviles, 409 F. App'x 295, 297 (11th Cir. 2011) (quoting Harris v.

Thigpen, 941 F.2d 1495, 1505 (11th Cir.1991)); see also Waldrop v. Evans, 871 F.2d

1030, 1033 (11th Cir. 1989) (“Grossly incompetent or inadequate care can constitute

deliberate indifference, as can a doctor’s decision to take an easier and less efficacious

course of treatment” or fail to respond to a known medical problem). However, the law is

well settled that the Constitution is not implicated by the negligent acts of corrections

officials and medical personnel. Daniels v. Williams, 474 U.S. 327, 330-31 (1986);

Davidson v. Cannon, 474 U.S. 344, 348 (1986) ("As we held in Daniels, the protections

of the Due Process Clause, whether procedural or substantive, are just not triggered by

lack of due care by prison officials."). A complaint that a physician has been negligent "in

diagnosing or treating a medical condition does not state a valid claim of medical

mistreatment under the Eighth Amendment." Bingham v. Thomas, 654 F.3d 1171, 1176

(11th Cir. 2011) (quotation marks and citation omitted). Moreover, the Eleventh Circuit

has noted that “[n]othing in our case law would derive a constitutional deprivation from a

prison physician's failure to subordinate his own professional judgment to that of another

doctor; to the contrary, it is well established that ‘a simple difference in medical opinion’

does not constitute deliberate indifference.” Bismark v. Fisher, 213 F. App'x 892, 897


                                             9
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 10 of 17 PageID 286




 (11th Cir. 2007) (quoting Waldrop, 871 F.2d at 1033). Similarly, “the question of whether

 governmental actors should have employed additional diagnostic techniques or forms of

 treatment ‘is a classic example of a matter for medical judgment’ and therefore not an

 appropriate basis for grounding liability under the Eighth Amendment.” Adams v. Poag,

 61 F.3d 1537, 1545 (11th Cir. 1995) (citation omitted).

                            VI.    Analysis and Conclusions

        In the Motion, Figueroa argues that his treatment of Sims did not violate the Eighth

 Amendment. Figueroa maintains that Sims has failed to establish a deliberate indifference

 claim because Figueroa provided Sims with adequate medical care and Sims is merely

 in disagreement with the care provided. Motion at 8. He further argues that Sims

 acknowledged in his Complaint that Figueroa created a treatment plan for him and Sims’

 own allegations demonstrate that he received adequate medical care in the form of

 consultations with Figueroa and outside specialists, various prescriptions, and at least

 one colonoscopy procedure. Id. According to Figueroa, these allegations demonstrate at

 most a disagreement over Figueroa’s medical judgment as it relates to Sims’ treatment

 plan, which does not support an Eighth Amendment claim. Id.

        In his Response, Sims contends that Figueroa did not attempt to treat his medical

 condition at the time Sims first met with Figueroa or after Figueroa reviewed a report from

 an outside physician, Montoya, recommending a treatment plan. Response at 2-3.

 According to Sims, not until after he filed a grievance did Figueroa prescribe medication,

 and Figueroa never followed up with him concerning the medication’s effectiveness. Id.

 at 3. Sims maintains that Figueroa was aware of Montoya’s concerns but did not provide

 any treatment or follow Montoya’s recommendation to send Sims to a gastroenterologist.



                                             10
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 11 of 17 PageID 287




 Id. 3-5. Likewise, Sims asserts that he made several sick-call requests concerning his

 rectal bleeding and pain, but Figueroa did not provide treatment. Id. at 4. Sims avers that

 from September 8, 2017, through June 5, 2019, Figueroa only provided treatment once,

 which Sims describes as “cursory.” Id. at 5. Sims states that once he was transferred to

 another institution, he eventually saw a gastroenterologist on March 23, 2020, who

 determined that Sims suffered from severe hemorrhoids due to the lack of treatment he

 received earlier. Id. at 6.

        The documents Sims submitted reflect that on August 16, 2017, Sims, who has a

 history of prostate cancer, had a colonoscopy performed by an outside gastroenterologist

 that revealed a polypectomy and hemorrhoids. Resp. Exs. A; C; E. On September 8,

 2017, Sims had a follow-up appointment with Figueroa, after which Figueroa submitted

 two consult requests to Centurion for approval, one for a gastroenterologist and the other

 for an oncologist. Resp. Exs. A; B. The consultation request form for the

 gastroenterologist reflects that Figueroa provisionally diagnosed Sims with, among other

 things, rectal bleeding. Resp. Ex. B. In the appointment date section of the form, the word

 pending was struck through and the acronym ATP was written and circled next to it. Id.

        Sims did, however, receive a consultation with an oncologist, Montoya, on October

 12, 2017. Resp. Ex. C. Montoya’s report reflects that following the August colonoscopy,

 Sims experienced gastrointestinal bleeding. Id. Montoya made the following notation:

                GI bleed. It is unclear why the patient was ATP’d as he had a
                colonoscopy and he was found to have a polyp as well as
                hemorrhoids. The patient has continued GI bleeding.
                Therefore, GI follow up is actually appropriate. We will make
                a referral back to Gastroenterology.




                                             11
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 12 of 17 PageID 288




 Id. On October 12, 2017, based on Montoya’s report, prison medical staff submitted a

 second referral for a gastroenterologist. Resp. Ex. D. Figueroa met with Sims the next

 day and his notes reflect “no new changes” following Sims’ appointment with Montoya

 and Sims should continue on his current medicine, have lab work done, and have a follow-

 up appointment in three months. Id. During the three-month period awaiting his follow-up

 exam with Figueroa, Sims made four sick-call requests on October 30, 2017, November

 15, 2017, November 20, 2017, and December 1, 2017. Resp. Ex. F. A nurse saw him

 within a week of each request. Id.

    On December 14, 2017, Sims had his follow-up appointment with Figueroa about his

 rectal bleeding and hemorrhoids, at which Sims complained that “I am tired of this problem

 that won’t go away.” Resp. Ex. E. Figueroa performed a rectal exam, which showed an

 inflamed hemorrhoid was “still present.” Id. Figueroa notated that he believed the

 hemorrhoid could be the cause of the rectal bleeding. Id. Figueroa wrote a prescription,

 and although the handwriting makes it difficult to determine what type of medicine he

 prescribed, see id., Sims states that Figueroa prescribed a stool softener, fiber laxative,

 and hydrocortisone. Complaint at 5.

        Sims had a follow-up appointment with Montoya on January 11, 2018, the report

 of which Figueroa received on February 6, 2018. Resp. Ex. G. Montoya noted that Sims’

 prostate cancer was stable and he was supposed to get a follow-up colonoscopy to

 examine his rectal bleeding but it had not been done. Id. Under the “Assessment and

 Plan” heading, Montoya wrote in bold “[w]e will Re-consult Gastroenterology. This is

 urgent, due to possible GI bleeding.” Id.




                                             12
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 13 of 17 PageID 289




        Back in prison, Sims met with a nurse on January 16, 2018, and then with Figueroa

 on January 20, 2018, during which they discussed Sims’ rectal bleeding issue. Resp. Ex.

 H. Sims made five sick-call requests complaining about the bleeding between January

 31, 2018, and April 26, 2018, and was seen by a nurse for at least three of those requests.

 Resp. Ex. I. On July 5, 2018, Sims had another consultation with Montoya, in which he

 noted Sims’ cancer was stable but also noted Sims had a history of gastrointestinal

 bleeding. Resp. Ex. J. Montoya wrote, “[w]e will again refer him to Gastroenterology. This

 is urgent; to evaluate GI bleeding.” Id. Figueroa met with Sims four days later on July 9,

 2018. Resp. Ex. K. Figueroa’s notes reflects that the request for a gastroenterologist

 consult had been discussed with the regional medical director. Id. However, Figueroa

 wrote that “due to the fact that [the] GI [doctor] stated on August 16, 2017[,] that the cause

 of [the] rectal bleeding was an inflamed hemorrhoid, this could be handled on site.” Id.

 According to this document, Sims had no complaints of rectal bleeding at the time of the

 July 9, 2018 appointment. Id. Indeed, it appears as though the bleeding had stopped for

 a period of time, because on September 11, 2018, Sims submitted an inmate sick-call

 request in which he wrote “reoccurrence of rectal bleeding.” Resp. Ex. I (emphasis

 added). Sims sick-call request was granted, and he was seen on September 18, 2018.

 Id.

        On October 4, 2018, Sims met with Montoya again. Resp. Ex. L. The consult

 report, which Figueroa received on December 9, 2018, reflects that Sims had been “noted

 with a recent rectal bleed.” Id. Montoya also wrote Sims had “[p]ossible GI bleed,” his

 “[s]tool [was] guaiac negative on examination,” and Sims had “been referred to

 Gastroenterology twice, but has not yet been seen.” Id. Sims met with Figueroa on the



                                              13
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 14 of 17 PageID 290




 same day after his appointment with Montoya. Resp. Ex. M. The report does not contain

 any reference to rectal bleeding. Id. On January 10, 2019, Montoya submitted on Sims’

 behalf a request for a consultation with a gastroenterologist because of Sims’ recent rectal

 bleeding. Resp. Ex. N. Figueroa saw Sims the next day. A report from that encounter

 reflects that Figueroa wrote, “GI bleeding already addressed with patient.” Resp. Ex. O.

 On January 15, 2019, upon Sims return from an appointment, the nurse noted that Sims

 did not voice any complaints at the time of her review of him. Id. The last document related

 to Sims medical care reflects that on March 23, 2020, the Regional Medical Clinic

 requested on Sims behalf a consult with a gastroenterologist, which ultimately was

 granted, and Sims was seen by a gastroenterologist in April of 2020. Resp. Ex. P. The

 gastroenterologist’s report reflects that Sims had gastrointestinal bleeding and severe

 hemorrhoids. Id. The doctor recommended “flexible sigmoidoscopy w/Bandig.”

        Sims exhibits establish that his rectal bleeding began following his August 2017

 colonoscopy and that medical staff, including Figueroa, were aware of his rectal bleeding

 and regularly saw him for it as soon as September of 2017. Figueroa and prison staff

 twice requested gastroenterology consults for Sims within three months of the

 colonoscopy, once in September and again in October. Resp. Exs. A; B; D. Although

 Sims disagrees with Figueroa’s treatment plan, he fails to point to any evidence that

 Figueroa was deliberately indifferent to his medical condition. To the contrary, the record

 reflects that Figueroa regularly examined Sims, prescribed medication, discussed his

 treatment plan, and on two occasion requested a gastroenterology consultation for him.

 Accordingly, these records refute Sims’ claim that Figueroa ignored Sims’ rectal bleeding.

 Indeed, Figueroa attempted twice in the early stages of the bleeding to get a



                                             14
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 15 of 17 PageID 291




 gastroenterology consult for Sims just as Sims requests in his Complaint. Ultimately,

 however, Figueroa, in discussion with the regional medical doctor, determined Sims’

 rectal bleeding was caused by his hemorrhoids and could be handled onsite at the

 prison.5 Resp. Ex. K. In fact, the gastroenterologist who saw Sims in April of 2020

 determined the same, although he prescribed a different treatment plan. The evidence

 reflects that Figueroa regularly saw Sims and prescribed him medication. At some point,

 Sims’ rectal bleeding, under Figueroa’s care, even subsided without seeing a

 gastroenterologist. Nevertheless, the rectal bleeding was a reoccurring issue, for which

 Sims received onsite treatment until April of 2020, when his consult request was ultimately

 granted.

        Sims’ disagreement with Figueroa’s treatment plan is insufficient to create a

 genuine issue of fact as to his deliberate indifference claim. See Bismark, 213 F. App’x

 at 897. Indeed, whether a prison physician should have employed a different form of

 treatment “‘is a classic example of a matter for medical judgment’ and therefore not an

 appropriate basis for grounding liability under the Eighth Amendment.” Adams, 61 F.3d

 at 1545. Based on this record, it cannot be said that Figueroa ignored Sims’ serious

 medical issue. Instead, Figueroa regularly tracked Sims and provided him with a

 treatment plan. While perhaps not the treatment plan Sims desired, he points to no

 evidence from which a jury could conclude that the treatment given to Sims was so grossly

 incompetent as to shock the conscious or that it caused an exacerbation of his condition.




        5The exhibits show that the gastroenterologist who conducted the August 2017
 colonoscopy made the initial diagnosis of the cause of the rectal bleeding as hemorrhoids,
 Resp. Ex. K, and Figueroa did as well following his own examination of Sims’ rectum,
 Resp. Ex. E.
                                             15
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 16 of 17 PageID 292




 Notably, the Eleventh Circuit has emphasized that “minimally adequate care” is “quite

 minimal” under the Eighth Amendment. See Hoffer v. Sec'y, Fla. Dep't of Corr., 973 F.3d

 1263, 1277 (11th Cir. 2020).; see also Harris, 941 F.2d at 1510 (quoting Brown v. Beck,

 481 F. Supp. 723, 726 (S.D. Ga. 1980)) (recognizing that medical care is not

 constitutionally required to be “‘perfect, the best obtainable, or even very good.’”). Sims

 presents no evidence supporting even an inference that the care he received was not, at

 least, minimally adequate care.

        To the extent Sims asserts cost-savings played a role in Figueroa’s treatment,

 Sims presents no evidence that Figueroa was motivated by a desire to reduce costs or

 that he had input into the financial policies for Centurion. Even if he had, the Eleventh

 Circuit has recently explained that “the Eighth Amendment does not prohibit prison

 officials from considering cost in determining what type (or level) of medical care inmates

 should receive.” Hoffer, 973 F.3d at 1277. However, “if a particular course of treatment is

 indeed essential to ‘minimally adequate care,’ prison authorities can't plead poverty as an

 excuse for refusing to provide it.” Id. Here, because Sims fails to point to evidence

 suggesting that the care provided by Figueroa was not at least minimally adequate

 medical care, his suggestion that cost savings played any role in the treatment decisions

 is unavailing. Accordingly, Sims has failed to present evidence creating a genuine issue

 for trial on the claim that Figueroa was deliberately indifferent to his rectal bleeding and

 the Motion is due to be granted.

        In consideration of the foregoing, it is now

        ORDERED:

        1.     Sims’ Motion to Compel Discovery (Doc. 36) is DENIED.



                                              16
Case 3:18-cv-00892-MMH-JBT Document 45 Filed 01/28/21 Page 17 of 17 PageID 293




         2.    Figueroa’s Motion to Withdraw Admissions (Doc. 39) is GRANTED.

         3.    Figueroa’s Motion for Summary Judgment (Doc. 38) is GRANTED.

         4.    The Clerk of Court shall enter judgment in favor of Alexis Figueroa,

               terminate any pending motions, and close the file.

         DONE AND ORDERED at Jacksonville, Florida, this 28th day of January, 2021.




 Jax-8

 C:
 William Sims #381271
 Counsel of Record




                                            17
